DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021, 8/24/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "near" in claims 1, 14, and 20 are relative term which renders the claim indefinite. The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such a device any part can be considered "near" to another since the specification is silent as to how close a part must be to be considered "near" to another. For examination purposes the term "near" has been construed to be anywhere between the recited inner/outer “peripheral end” and the inner/outer “peripheral end”.
The term " or equal to about" in claim(s) 1, 3, 14, 15, and 20 is/are a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes a “less than or equal to about” is being considered - - less than or equal to 
The term "about" in claim(s) 11, and 13 is/are a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes a “about” is being considered - - 
Claims 2-12, and 15-19 are rejected based on dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3-5, 7, 9, 14-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of U.S. Patent No. US 10903056 B2 in view of Bera (US 20150262792 A1). See explanation below.
Current Application
Patent US 10903056 B2
With regards to claim 1. 
A plasma source assembly comprising: 








a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face; 

an RF hot electrode within the housing, the RF hot electrode having an elongate body with an inner peripheral end near the inner peripheral edge of the housing and an outer peripheral end near the outer peripheral edge of the housing and defining a length of the RF hot electrode; 

a return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the return electrode spaced from the RF hot electrode to provide a gap in which a plasma can form; and 










an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to about 25% of the length of the RF hot electrode, 










wherein a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate.














With regards to claim 3. The plasma source assembly of claim 1, wherein the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to about 5% of the length of the RF hot electrode.

With regards to claim 4. The plasma source assembly of claim 1, further comprising a RF hot electrode cladding positioned so that the RF hot electrode is not exposed.

With regards to claim 5. The plasma source assembly of claim 4, wherein the RF hot electrode cladding comprises one or more of silicon or silicon oxide.

With regards to claim 7. The plasma source assembly of claim 4, further comprising
 a return electrode cladding positioned so that the return electrode is not exposed.


With regards to claim 9. The plasma source assembly of claim 7, wherein the return electrode 


With regards to claim 14. A processing chamber comprising: a susceptor assembly within the processing chamber, the susceptor assembly having a top surface to support and rotate a plurality of substrates around a central axis; and a gas distribution assembly having a front surface facing the top surface of the susceptor assembly to direct a flow of gases toward the top surface of the susceptor assembly, the gas distribution assembly including a plasma source assembly comprising 
a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face, 

an RF hot electrode within the housing, the RF hot electrode having an elongate body with a first surface and a second surface, an inner peripheral end near the inner peripheral edge of the housing and an outer peripheral end near the outer peripheral edge of the housing and defining a length of the RF hot electrode, a
 first return electrode within the housing, the first return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the first return electrode spaced from the first surface of the RF hot electrode to provide a first gap in which a plasma can form, a second return electrode within the housing, the second return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the second return electrode spaced from the second surface of the RF hot electrode to provide a second gap in which a plasma can form, and 

an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less or equal to about 25% of the length of the RF hot electrode, 

wherein the front face of the housing of the plasma source assembly is positioned a distance from the top surface of the susceptor assembly in a range of about 1 mm to about 5 mm, and 





a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate.














With regards to claim 15. The processing chamber of claim 14, wherein the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to about 5% of the length of the RF hot electrode.

With regards to claim 16. The processing chamber of claim 14, further comprising a RF hot electrode cladding positioned so that the RF hot electrode is not exposed directly to the susceptor assembly.


With regards to claim 17. The processing chamber of claim 16, wherein the RF hot electrode cladding comprises one or more of silicon or silicon oxide.

With regards to claim 18. The processing chamber of claim 16, further comprising 
a return electrode cladding positioned so that the first return electrode and second return electrode are not exposed directly to the susceptor assembly.

With regards to claim 19. The processing chamber of claim 18, wherein the return electrode cladding comprises one or more of silicon, silicon oxide or aluminum oxide.


With regards to claim 20. 
A method of processing a substrate, the method comprising: 
positioning a substrate on a susceptor assembly adjacent a gas distribution assembly, the gas distribution assembly including a plasma source assembly comprising: a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face, an RF hot electrode within the housing, the RF hot electrode having an elongate body with a first surface and a second surface, an inner peripheral end near the inner peripheral edge of the housing and an outer peripheral end near the outer peripheral edge of the housing and defining a length of the RF hot electrode, a first return electrode within the housing, the first return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the first return electrode spaced from the first surface of the RF hot electrode to provide a first gap in which a plasma can form, a second return electrode within the housing, the second return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the second return electrode spaced from the second surface of the RF hot electrode to provide a second gap in which a plasma can form, and an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less or equal to about 25% of the length of the RF hot electrode; flowing a gas through the gas inlet of the housing into the first gap between the RF hot electrode and the first return electrode and the second gap between the RF hot electrode and the second return electrode; 
energizing the RF hot electrode to form a plasma in the first gap and the second gap; and 









a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face, 

an RF hot electrode within the housing, the RF hot electrode having an elongate body with a first surface and a second surface, an inner peripheral end adjacent the inner peripheral edge of the housing and an outer peripheral end adjacent the outer peripheral edge of the housing and defining a length of the RF hot electrode, 
a first return electrode within the housing, the return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the first return electrode spaced from the first surface of the RF hot electrode to provide a first gap in which a plasma can form, a second return electrode within the housing, the second return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the second return electrode spaced from the second surface of the RF hot electrode to provide a second gap in which a plasma can form, and 

an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 25% of the length of the RF hot electrode, 



Claim above lacks:
wherein a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate.
Bera teaches:
wherein a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate (see 215; fig 14 [0068]; see [0029] for uniform plasma;).
It would have been obvious for one of ordinary skill in the art to have modified Claim 1 of PN 10903056 by implementing the substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate as disclosed by Bera in order to improve plasma uniformity as taught by Bera ([0034]).


14. The processing chamber of claim 13, wherein the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 5% of the length of the RF hot electrode.


15. The processing chamber of claim 13, further comprising a RF hot electrode cladding positioned so that the RF hot electrode is not exposed directly to the susceptor assembly.

16. The processing chamber of claim 15, wherein the RF hot electrode cladding comprises one or more of silicon or silicon oxide.


17. The processing chamber of claim 15, further comprising
 a return electrode cladding positioned so that the first return electrode and second return electrode are not exposed directly to the susceptor assembly.





13. A processing chamber comprising: a susceptor assembly within the processing chamber, the susceptor assembly having a top surface to support and rotate a plurality of substrates around a central axis; and a gas distribution assembly having a front surface facing the top surface of the susceptor assembly to direct a flow of gases toward the top surface of the susceptor assembly, the gas distribution assembly including a plasma source assembly comprising 
a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face, 

an RF hot electrode within the housing, the RF hot electrode having an elongate body with a first surface and a second surface, an inner peripheral end adjacent the inner peripheral edge of the housing and an outer peripheral end adjacent the outer peripheral edge of the housing and defining a length of the RF hot electrode, 
a first return electrode within the housing, the return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the first return electrode spaced from the first surface of the RF hot electrode to provide a first gap in which a plasma can form, a second return electrode within the housing, the second return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the second return electrode spaced from the second surface of the RF hot electrode to provide a second gap in which a plasma can form, and 

an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 25% of the length of the RF hot electrode, 

wherein the front face of the housing of the plasma source assembly is positioned a distance 
an ion flux generated at the inner peripheral end of the RF hot electrode is less than an ion flux generated at the outer peripheral end of the RF hot electrode.

Claim above lacks:
a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate.
Bera teaches:
a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate (see 215; fig 14 [0068]; see [0029] for uniform plasma;).
It would have been obvious for one of ordinary skill in the art to have modified Claim 1 of PN 10903056 by implementing the substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate as disclosed by Bera in order to improve plasma uniformity as taught by Bera ([0034]).


14. The processing chamber of claim 13, wherein the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 5% of the length of the RF hot electrode.


15. The processing chamber of claim 13, further comprising a RF hot electrode cladding positioned so that the RF hot electrode is not exposed directly to the susceptor assembly.



16. The processing chamber of claim 15, wherein the RF hot electrode cladding comprises one or more of silicon or silicon oxide.


17. The processing chamber of claim 15, further comprising
 a return electrode cladding positioned so that the first return electrode and second return electrode are not exposed directly to the susceptor assembly.





19. 
A method of processing a substrate, the method comprising: 
positioning a substrate on a susceptor assembly adjacent a gas distribution assembly, the gas distribution assembly including a plasma source assembly comprising a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face, an RF hot electrode within the housing, the RF hot electrode having an elongate body with a first surface and a second surface, an inner peripheral end adjacent the inner peripheral edge of the housing and an outer peripheral end adjacent the outer peripheral edge of the housing and defining a length of the RF hot electrode, a first return electrode within the housing, the return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the first return electrode spaced from the first surface of the RF hot electrode to provide a first gap in which a plasma can form, a second return electrode within the housing, the second return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the second return electrode spaced from the second surface of the RF hot electrode to provide a second gap in which a plasma can form, and an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 25% of the length of the RF hot electrode; flowing a gas through the gas inlet of the housing into the first gap between the RF hot electrode and the first return electrode and the second gap between the RF hot electrode and the second return electrode; 
energizing the RF hot electrode to form a plasma in the first gap and the second gap, 
the plasma having an ion flux generated at the inner peripheral end of the RF hot electrode that is less than an ion flux generated at the outer 

Claim above lacks:
rotating the susceptor assembly to move the substrate on an arcuate path, the substrate experiencing a uniform plasma exposure across the substrate.
Bera teaches:
rotating the susceptor assembly to move the substrate on an arcuate path, the substrate experiencing a uniform plasma exposure across the substrate (see 215; fig 14 [0068]; see [0029] for uniform plasma;).
It would have been obvious for one of ordinary skill in the art to have modified Claim 1 of PN 10903056 by implementing the rotating the susceptor assembly to move the substrate on an arcuate path, the substrate experiencing a uniform plasma exposure across the substrate as disclosed by Bera in order to improve plasma uniformity as taught by Bera ([0034]).



Claims 1-4, 7, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, and 12 of U.S. Patent No. US 10763085 in view of Bera (US 20150262792 A1). See explanation below.

Current Application
Patent US 10763085 B2
With regards to claim 1. 
A plasma source assembly comprising: 
a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face; 

an RF hot electrode within the housing, the RF hot electrode having an elongate body with an inner peripheral end near the inner peripheral edge of the housing and an outer peripheral end near the outer peripheral edge of the housing and defining a length of the RF hot electrode; 






an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to about 25% of the length of the RF hot electrode, 


see limitation claimed in claim 4 of current application

see limitation claimed in claim 7 of current application









wherein a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate.












With regards to claim 2. The plasma source assembly of claim 1, wherein the return electrode is the housing.

With regards to claim 3. The plasma source assembly of claim 1, wherein the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that 

With regards to claim 4. The plasma source assembly of claim 1, 
further comprising a RF hot electrode cladding positioned so that the RF hot electrode is not exposed.

With regards to claim 7. The plasma source assembly of claim 4, further comprising
 a return electrode cladding positioned so that the return electrode is not exposed.



With regards to claim 14. A processing chamber comprising: a susceptor assembly within the processing chamber, the susceptor assembly having a top surface to support and rotate a plurality of substrates around a central axis; and a gas distribution assembly having a front surface facing the top surface of the susceptor assembly to direct a flow of gases toward the top surface of the susceptor assembly, the gas distribution assembly including a plasma source assembly comprising 
a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face, 

an RF hot electrode within the housing, the RF hot electrode having an elongate body with a first surface and a second surface, an inner peripheral end near the inner peripheral edge of the housing and an outer peripheral end near the outer peripheral edge of the housing and defining a length of the RF hot electrode,




a first return electrode within the housing, the first return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the first return electrode spaced from the first surface of the RF hot electrode to provide a first gap in which a plasma can form, 


an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less or equal to about 25% of the length of the RF hot electrode, 

wherein the front face of the housing of the plasma source assembly is positioned a distance from the top surface of the susceptor assembly in a range of about 1 mm to about 5 mm, and 






See claim 16



See claim 18










a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate.














With regards to claim 15. The processing chamber of claim 14, wherein the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to about 5% of the length of the RF hot electrode.

With regards to claim 16. The processing chamber of claim 14, further comprising a RF hot electrode cladding positioned so that the RF hot electrode is not exposed directly to the susceptor assembly.



1. A plasma source assembly comprising: 
a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face; 

an RF hot electrode within the housing, the RF hot electrode having an elongate body with an inner peripheral end adjacent the inner peripheral edge of the housing and an outer peripheral end adjacent the outer peripheral edge of the housing and defining a length of the RF hot electrode, 

the RF hot electrode including a leg extending at an angle to the elongate body; 



an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less or equal to 25% of the length of the RF hot electrode; 


a RF hot electrode cladding positioned so that the RF hot electrode is not exposed; and 

a return electrode cladding positioned so that the return electrode is not exposed, 

wherein there is a RF hot electrode gap between the RF hot electrode and the RF hot electrode cladding, the RF hot electrode gap having a dimension that changes along the length of the gap between the RF hot electrode and the return electrode.
Claim above lacks:
wherein a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate.
Bera teaches:
wherein a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate (see 215; fig 14 [0068]; see [0029] for uniform plasma;).
It would have been obvious for one of ordinary skill in the art to have modified Claim 1 of PN 10903056 by implementing the substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate as disclosed by Bera in order to improve plasma uniformity as taught by Bera ([0034]).

2. The plasma source assembly of claim 1, wherein the return electrode is the housing.


3. The plasma source assembly of claim 1, wherein the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 5% of the length of the RF hot electrode.




See claim 1




See claim 1





10. A processing chamber comprising: a susceptor assembly within the processing chamber, the susceptor assembly having a top surface to support and rotate a plurality of substrates around a central axis; and a gas distribution assembly having a front surface facing the top surface of the susceptor assembly to direct a flow of gases toward the top surface of the susceptor assembly, the gas distribution assembly including a plasma source assembly comprising 
a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face, 

an RF hot electrode within the housing, the RF hot electrode having an elongate body with a first surface and a second surface, an inner peripheral end adjacent the inner peripheral edge of the housing and an outer peripheral end adjacent the outer peripheral edge of the housing and defining a length of the RF hot electrode,

 the RF hot electrode including a leg extending at an angle to the elongate body,

 a first return electrode within the housing, the return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the first return electrode spaced from the first surface of the RF hot electrode to provide a first gap in which a plasma can form, 
a second return electrode within the housing, the second return electrode having an elongate 

an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 25% of the length of the RF hot electrode,

wherein the front face of the housing of the plasma source assembly is positioned a distance from the top surface of the susceptor assembly in the range of 1 mm to 5 mm, and 

an ion flux generated at the inner peripheral end of the RF hot electrode is less than an ion flux generated at the outer peripheral end of the RF hot electrode 
a RF hot electrode cladding positioned so that the RF hot electrode is not exposed directly to the susceptor assembly; 

a return electrode cladding positioned so that the first return electrode and second return electrode are not exposed directly to the susceptor assembly; 

one or more of an RF hot electrode gap between the RF hot electrode and the RF hot electrode cladding or a return electrode gap between the return electrode cladding and the return electrode, the RF hot electrode gap and/or the return electrode gap having a dimension that changes along the length of the gap between the RF hot electrode and the return electrode.
Claim above lacks:
a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate.
Bera teaches:
a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate (see 215; fig 14 [0068]; see [0029] for uniform plasma;).
It would have been obvious for one of ordinary skill in the art to have modified Claim 1 of PN 10903056 by implementing the substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the 


12. The processing chamber of claim 10, wherein the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 5% of the length of the RF hot electrode.




See labeled claim above 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (JP 2003338399; see translated portion) in view of Bera (US 20150262792).

With regards to claim 1. Uehara disclose(s):
A plasma source assembly (see fig 1; [0001]) comprising: 

an RF hot electrode (3; [0016]) within the housing, the RF hot electrode having an elongate body (see elongated section of 3) with an inner peripheral end (see front face of sectional cut of 3 as suggested in fig 1) near the inner peripheral edge of the housing and an outer peripheral end (see back face of sectional cut of 3 as suggested in fig 1) near the outer peripheral edge of the housing and defining a length of the RF hot electrode (see 3; the examiner takes the position that an electrode has at least a physical body with a length, a height, and width); 
a return electrode (2, 4, 4’) having an elongate body (see elongated section of 3) extending between the inner peripheral edge and the outer peripheral edge of the housing , the return electrode spaced from the RF hot electrode to provide a gap in which a plasma can form [0016-0017]; and 
an RF feed (see connector connecting power source to electrode 3) connected to the RF hot electrode (3).
Uehara does not disclose(s):
the RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less or equal to about 25% of the length of the RF hot electrode,
wherein a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate.
Bera teaches:
low percentage of the length of the RF hot electrode (see length of 120 from 118 to 119; the examiner takes the position that the disclosed matter of fig 10D suggests a location of electrode 160b within in proximity of edge 118 according to the drawing and [0062]; see fig 10C for relationship of 160c/160b being “near” the “peripheral edges” 118/119).
wherein a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate (see 215; fig 14 [0068]; see [0029] for uniform plasma;).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the plasma source of Uehara by implementing the RF feeds connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to a low percentage of the length of the RF hot electrode, and a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate as disclosed by Bera in order to improve plasma uniformity as taught/suggested by Bera ([0033-0034]).
[AltContent: rect][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (near
from
edge)][AltContent: textbox (far
from 
edge)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (25%)][AltContent: arrow][AltContent: arrow][AltContent: textbox (50%)][AltContent: textbox (75%)][AltContent: arrow]Furthermore, it would have been obvious to one having ordinary skill in the art to have optimized the RF feed at a distance from the inner peripheral end that is less than or equal to 25% of the length of the RF hot electrode, since it has been held that discovering an optimum value of a result effective variable (location of a RF feed close/ “near” the edges which suggest a proportion of the length of an RF electrode being a low percentage) involves only routine skill in the art.





With regards to claim 2. Uehara as modified disclose(s):
The plasma source assembly of claim 1, 
Uehara further disclose(s):
wherein the return electrode (2; fig 1) is the housing [0016].

With regards to claim 3. Uehara as modified disclose(s):
The plasma source assembly of claim 1, 
Uehara as modified does not disclose(s):
wherein the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to about 5% of the length of the RF hot electrode.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the plasma source assembly of modified Uehara by implementing the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to about 5% of the length of the RF hot electrode, since it has been held that discovering an optimum value (5%) of a result effective variable (see different distance of RF feeds 160s within inner end 118 of electrode 120 in Bera) involves only routine skill in the art. Further, such modification improve plasma uniformity as taught/suggested by Bera ([0033-0034]).

With regards to claim 4. Uehara as modified disclose(s):
The plasma source assembly of claim 1, 
Uehara further disclose(s):


With regards to claim 5. Uehara as modified disclose(s):
The plasma source assembly of claim 4, 
Uehara further disclose(s):
wherein the RF hot electrode cladding (see bottom portion of 3 being covered by part of 2 in fig 1; see 2 being dielectric in [0016]) comprises one or more of silicon or silicon oxide ([0027]).

With regards to claim 6. Uehara as modified disclose(s):
The plasma source assembly of claim 4, 
Uehara further disclose(s):
wherein the RF hot electrode cladding (see bottom portion of 3 being covered by part of 2 in fig 1; see 2 being dielectric in [0016]) comprises a material that is not sputtered as a contaminant on a wafer being processed [0025-0026].

With regards to claim 7. Uehara as modified disclose(s):
The plasma source assembly of claim 4, 
Uehara further disclose(s):
further comprising a return electrode cladding positioned so that the return electrode is not exposed (see either 4 or 4’ being covered by portion of 2 in fig 1).

With regards to claim 9. Uehara as modified disclose(s):
The plasma source assembly of claim 7, 
Uehara further disclose(s):


With regards to claim 10. Uehara as modified disclose(s):
The plasma source assembly of claim 1, 
Bera further disclose(s):
wherein an ion flux generated at the inner peripheral end of the RF hot electrode is less than an ion flux generated at the outer peripheral end of the RF hot electrode ([0032]; see configuration with multiple feeds 160c/d in “outer peripheral end of the RF hot electrode” 119 and a single feed 160b in “inner peripheral end of the RF hot electrode” 118; greater feeds involves greater ion flux [0032]).

With regards to claim 11. Uehara as modified disclose(s):
The plasma source assembly of claim 1, 
Bera further disclose(s):
wherein the gap between the RF hot electrode and the return electrode has a width in the range of about 4 mm to 15 mm [0057].

With regards to claim 12. Uehara as modified disclose(s):
The plasma source assembly of claim 1, 
Uehara further disclose(s):
wherein there are two return electrodes (4, 4’; fig 1; [0016-0017]) with one return electrode on each side of the RF hot electrodes (3), each return electrode spaced from the RF hot electrode to form a gap (see gap 5 and 5’).

With regards to claim 13. Uehara as modified disclose(s):
The plasma source assembly of claim 12, 
Uehara further disclose(s):
wherein each gap between the RF hot electrode and each return electrode has about the same width (see gap 5 and 5’ having approximately same width).

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bera (US 20150262792) in view of Uehara (JP 2003338399; see translated portion) 

With regards to claim 14. Bera disclose(s):
A processing chamber [0035] comprising: 
a susceptor assembly (66; fig 2; [0035]) within the processing chamber, the susceptor assembly having a top surface to support and rotate a plurality of substrates around a central axis ([0035]; see plurality of 60s in fig 2; [0035]); and 
a gas distribution assembly [0038] having a front surface facing the top surface of the susceptor assembly to direct a flow of gases toward the top surface of the susceptor assembly, the gas distribution assembly including a plasma source assembly [0038] comprising 
a housing (see elements housed in fig 6), 
an RF hot electrode (120; figs 6-10d), and 
an RF feed (160b; fig 10d) connected to the RF hot electrode (120; [0046]) at a distance from the inner peripheral end (118) of the RF hot electrode that is less or equal to low percentage of the length of the RF hot electrode (see length of 120 from 118 to 119; the examiner takes the position that the disclosed matter of fig 10D suggests a location of electrode 160b within in proximity of edge 118 according to the drawing and [0062]; see fig 10C for relationship of 160c/160b being “near” the “peripheral edges” 118/119), 

a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate (substrate (see 215; fig 14 [0068]; see [0029] for uniform plasma;).
Bera does not disclose(s):
the housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face, 
the RF hot electrode within the housing, the RF hot electrode having an elongate body with a first surface and a second surface, an inner peripheral end adjacent the inner peripheral edge of the housing and an outer peripheral end adjacent the outer peripheral edge of the housing and defining a length of the RF hot electrode, 
a first return electrode within the housing, the return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the first return electrode spaced from the first surface of the RF hot electrode to provide a first gap in which a plasma can form, 
a second return electrode within the housing, the second return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the second return electrode spaced from the second surface of the RF hot electrode to provide a second gap in which a plasma can form, and 
wherein the front face of the housing of the plasma source assembly is positioned a distance from the top surface of the susceptor assembly in the range of about 1 mm to about 5 mm, 

Uehara teaches:
a housing having an inner peripheral edge (see front side of sectional cut suggested in fig 1), an outer peripheral edge (see back side of sectional cut suggested in fig 1) and a front face (bottom of 2 close to 10), the housing including a gas inlet (6, 6”; fig 1 [0017]) to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face (see path 5’ from inlet to opening 8 and 8’ in fig 1; [0017]), 
an RF hot electrode (3; [0016]) within the housing, the RF hot electrode having an elongate body (see elongated section of 3) with a first surface and a second surface, an inner peripheral end (see front face of sectional cut of 3 as suggested in fig 1) adjacent the inner peripheral edge of the housing and an outer peripheral end (see back face of sectional cut of 3 as suggested in fig 1) adjacent the outer peripheral edge of the housing and defining a length of the RF hot electrode (see 3; the examiner takes the position that an electrode has at least a physical body with a length, a height, and width), 
a first return electrode (4) within the housing (2), the return electrode having an elongate body (see elongated section of 3) extending between the inner peripheral edge and the outer peripheral edge of the housing (between inner and outer of right portion of 2), the first return electrode (4) spaced from the first surface of the RF hot electrode (right surface of 3 close to 4) to provide a first gap in which a plasma can form [0016-0017], 
a second return electrode (4’) within the housing (2), the second return electrode having an elongate body (see elongated section of 3) extending between the inner peripheral edge and the outer peripheral edge of the housing (between inner and outer of right portion of 2), the second return electrode (4’) spaced from the second surface of the RF hot electrode (left surface of 3 close to 4’) to provide a second gap in which a plasma can form [0016-0017], 

Bera and Uehara do not disclose(s):
wherein the front face of the housing of the plasma source assembly is positioned a distance from the top surface of the susceptor assembly in the range of about 1 mm to about 5 mm, 
the RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 25% of the length of the RF hot electrode,
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the plasma source assembly of modified Bera by implementing the front face of the housing of the plasma source assembly is positioned a distance from the top surface of the susceptor assembly in the range of about 1 mm to about 5 mm, since it has been held that discovering an optimum value (1mm to 5mm) of a result effective variable (see distance between 60 and 112/119 in Bera; see also distance between bottom of 2 and top of 10 in fig 1 of Uehara) involves only routine skill in the art.
Furthermore, it would have been obvious to one having ordinary skill in the art to have optimized the RF feed at a distance from the inner peripheral end that is less than or equal to 25% of the length of the RF hot electrode, since it has been held that discovering an optimum value of a result effective variable (location of a RF feed close/ “near” the edges which suggest a proportion of the length of an RF electrode being a low percentage) involves only routine skill in the art.

With regards to claim 15. Bera as modified disclose(s):
The processing chamber of claim 14, 
Bera as modified does not disclose(s):
wherein the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 5% of the length of the RF hot electrode.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the plasma source assembly of modified Bera by implementing the RF feed is connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 5% of the length of the RF hot electrode, since it has been held that discovering an optimum value (5%) of a result effective variable (see different distance of RF feeds 160s within inner end 118 of electrode 120 in Bera) involves only routine skill in the art. Further, such modification improve plasma uniformity as taught/suggested by Bera ([0033-0034]).

With regards to claim 16. Bera as modified disclose(s):
The processing chamber of claim 14, 
Uehara further disclose(s):
further comprising a RF hot electrode cladding (see bottom portion of 3 being part of 2 in fig 1) positioned so that the RF hot electrode is not exposed directly to the susceptor assembly (see part of 2 covering electrode 3 in fig 1).

With regards to claim 17. Bera as modified disclose(s):
The processing chamber of claim 16, 
Uehara further disclose(s):


With regards to claim 18. Bera as modified disclose(s):
The processing chamber of claim 16, 
Uehara further disclose(s):
further comprising 
a return electrode cladding (see bottom of 4 and 4’; fig 1) positioned so that the first return electrode and second return electrode are not exposed directly to the susceptor assembly (see portion of 2 covering bottom of 4 and 4’ which are not directly exposed to 10).

With regards to claim 19. Bera as modified disclose(s):
The processing chamber of claim 18, 
Uehara further disclose(s):
wherein the return electrode cladding (see bottom portion of 4 or 4’ being covered by part of 2 in fig 1; see 2 being dielectric in [0016]) comprises one or more of silicon, silicon oxide or aluminum oxide ([0027]).

With regards to claim 20. Bera disclose(s):
A method of processing a substrate [0035], the method comprising: 
positioning a substrate on a susceptor assembly (66; fig 2; [0035]) adjacent a gas distribution assembly [0038], the gas distribution assembly including a plasma source assembly comprising: 
a housing (see elements housed in fig 6), 
an RF hot electrode (120; figs 6-10d), and 
low percentage of the length of the RF hot electrode (see length of 120 from 118 to 119; the examiner takes the position that the disclosed matter of fig 10D suggests a location of electrode 160b within in proximity of edge 118 according to the drawing and [0062]; see fig 10C for relationship of 160c/160b being “near” the “peripheral edges” 118/119), 
energizing the RF hot electrode to form a plasma in the first gap and the second gap ([0032]; see configuration with multiple feeds 160c/d in “outer peripheral end of the RF hot electrode” 119 and a single feed 160b in “inner peripheral end of the RF hot electrode” 118; greater feeds involves greater ion flux [0032]); 
rotating the susceptor assembly to move the substrate on an arcuate path, the substrate experiencing a uniform plasma exposure across the substrate(substrate (see 215; fig 14 [0068]; see [0029] for uniform plasma;).
Bera does not disclose(s):
a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face, 
an RF hot electrode within the housing, the RF hot electrode having an elongate body with a first surface and a second surface, an inner peripheral end near the inner peripheral edge of the housing and an outer peripheral end near the outer peripheral edge of the housing and defining a length of the RF hot electrode, 
a first return electrode within the housing, the first return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the first return electrode spaced from the first surface of the RF hot electrode to provide a first gap in which a plasma can form, 

the RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less or equal to about 25% of the length of the RF hot electrode; 
flowing a gas through the gas inlet of the housing into the first gap between the RF hot electrode and the first return electrode and the second gap between the RF hot electrode and the second return electrode; 
energizing the RF hot electrode to form a plasma in the first gap and the second gap; 
Uehara teaches:
a housing having an inner peripheral edge, an outer peripheral edge and a front face, the housing including a gas inlet to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face, 
an RF hot electrode within the housing, the RF hot electrode having an elongate body with a first surface and a second surface, an inner peripheral end near the inner peripheral edge of the housing and an outer peripheral end near the outer peripheral edge of the housing and defining a length of the RF hot electrode, 
a first return electrode within the housing, the first return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the housing, the first return electrode spaced from the first surface of the RF hot electrode to provide a first gap in which a plasma can form, 
a second return electrode within the housing, the second return electrode having an elongate body extending between the inner peripheral edge and the outer peripheral edge of the 
an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less or equal to about 25% of the length of the RF hot electrode; 
flowing a gas through the gas inlet of the housing into the first gap between the RF hot electrode and the first return electrode and the second gap between the RF hot electrode and the second return electrode; 
energizing the RF hot electrode to form a plasma in the first gap and the second gap; 
Uehara teaches:
a housing having an inner peripheral edge (see front side of sectional cut suggested in fig 1), an outer peripheral edge (see back side of sectional cut suggested in fig 1) and a front face (bottom of 2 close to 10), the housing including a gas inlet (6, 6”; fig 1 [0017]) to form a flow path from the gas inlet to allow a flow of gas to pass through the housing and out an opening in the front face (see path 5’ from inlet to opening 8 and 8’ in fig 1; [0017]), 
an RF hot electrode (3; [0016]) within the housing, the RF hot electrode having an elongate body (see elongated section of 3) with a first surface and a second surface, an inner peripheral end (see front face of sectional cut of 3 as suggested in fig 1) adjacent the inner peripheral edge of the housing and an outer peripheral end (see back face of sectional cut of 3 as suggested in fig 1) adjacent the outer peripheral edge of the housing and defining a length of the RF hot electrode (see 3; the examiner takes the position that an electrode has at least a physical body with a length, a height, and width), 
a first return electrode (4) within the housing (2), the return electrode having an elongate body (see elongated section of 3) extending between the inner peripheral edge and the outer peripheral edge of the housing (between inner and outer of right portion of 2), the first return 
a second return electrode (4’) within the housing (2), the second return electrode having an elongate body (see elongated section of 3) extending between the inner peripheral edge and the outer peripheral edge of the housing (between inner and outer of right portion of 2), the second return electrode (4’) spaced from the second surface of the RF hot electrode (left surface of 3 close to 4’) to provide a second gap in which a plasma can form [0016-0017], 
flowing a gas through the gas inlet (6, 6”; fig 1 [0017]) of the housing into the first gap (5) between the RF hot electrode (3) and the first return electrode (4) and the second gap (5’) between the RF hot electrode (3) and the second return electrode (4’); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the plasma source of Bera by implementing the features including the housing, hot electrode, first return electrode, second return electrode as disclosed by Uehara in order to improve plasma uniformity based on distance between electrodes as taught/suggested by Uehara ([0006-0007]).
Furthermore, it would have been obvious to one having ordinary skill in the art to have optimized the RF feed at a distance from the inner peripheral end that is less than or equal to 25% of the length of the RF hot electrode, since it has been held that discovering an optimum value of a result effective variable (location of a RF feed close/ “near” the edges which suggest a proportion of the length of an RF electrode being a low percentage) involves only routine skill in the art.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (JP 2003338399; see translated portion) in view of Bera (US 20150262792) as applied to claim 7 above, and further in view of Schmitt (US 20070283888)

With regards to claim 8. Uehara as modified disclose(s):
The plasma source assembly of claim 7, 
Uehara as modified does not disclose(s):
wherein the return electrode cladding is a different material than the RF hot electrode cladding.
Schmitt teaches:
wherein a first cladding (133; fig 13; [0097-0098]) is a different material than the second cladding (132; [0097-0098]). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the plasma source of Uehara by implementing the return electrode cladding is a different material than the RF hot electrode cladding as suggested by Schmitt in order to create a gradient of dielectric constant within an insulator/dielectric/cladding generating a particular distribution profile while compensating in a non-uniform manner as taught/suggested by Schmitt ([claim 15], [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RENAN LUQUE/            Primary Examiner, Art Unit 2844